UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 10, 2010 Monroe Bancorp (Exact Name of Registrant as Specified in Its Charter) Indiana 000-31951 35-1594017 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 210 East Kirkwood Avenue Bloomington, Indiana (Address of Principal Executive Offices) (Zip Code) (812) 336-0201 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On December 10, 2010, Monroe Bancorp (“Monroe”) issued a press release announcing that the Board of Directors has declared a quarterly cash dividend of $0.01 per share on Monroe’s common stock payable on December 31, 2010 to shareholders of record as of December 17, 2010.In the press release, Monroe also provided an update on the previously announced merger transaction with Old National Bancorp.A copy of the press release is filed as Exhibit 99.1 and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated December 10, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Date: December 10, 2010 MONROE BANCORP By: /s/ Mark D. Bradford Mark D. Bradford, President and CEO EXHIBIT INDEX Exhibit No. Description Press Release dated December 10, 2010
